F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                     August 10, 2006
                                  TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                      Clerk of Court

 DA LE HU NT,

          Plaintiff-Appellant,

 v.

 C OLO RA D O D EPA RTM EN T OF
 CO RRECTION S; PEGGY H EIL,
 individually and in her official                      No. 05-1168
 capacity as ex-director of SOTM B,                 (D.C. No. 05-Z-175)
 O ffice of Legal A ffairs; JO E                        (Colorado)
 STOM M EL, individually and in his
 official capacity, Director of SOTM B,
 O ffice of Legal A ffairs; R IC HARD G.
 LINS, individually and in his official
 capacity as Therapist SO TM B, Office
 of Legal Affairs,

          Defendants-Appellees.




                             OR D ER AND JUDGM ENT *


Before HA RTZ, SE YM OU R, and M cCO NNELL, Circuit Judges.




      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-Appellant Dale Hunt, a state inmate appearing pro se, appeals the

district court’s order dismissing without prejudice his 42 U.S.C. § 1983 action for

failure to exhaust administrative remedies. W e have jurisdiction under 28 U.S.C.

§ 1291 and reverse in part, and vacate and remand in part. 1

      The issue in this case is w hether M r. Hunt adequately exhausted his

administrative remedies prior to filing this federal civil rights action alleging that

his termination from a mandatory sex offender treatment program and defendants’

refusal to readmit him violates his constitutional rights. Although the district

court noted that M r. Hunt listed two claims in his complaint, namely termination

of treatment and refusal to readmit, it nonetheless read M r. Hunt’s complaint to

raise four claims: (1) denial of due process as to his termination; (2) denial of due

process for failure to readmit; (3) denial of due process for continued

incarceration and refusal to parole; and (4) violation of his Eighth Amendment

protections against cruel and unusual punishment when defendants denied him

necessary mental health treatment. The district court did not reach the merits of

these claims because it found that although M r. Hunt alleged he had exhausted all

administrative remedies and submitted documents supporting his allegation, he

had not established he exhausted his remedies as to the third and fourth claims.


      1
         Because he is proceeding pro se, we review M r. Hunt’s pleadings and
filings liberally. See Haines v. Kerner, 404 U.S. 519, 520 (1972); Hall v.
Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

                                          -2-
      “A provision of the Prison Litigation Reform Act (PLRA) directs that ‘[n]o

action shall be brought with respect to prison conditions’ until a prisoner exhausts

his available administrative remedies. 42 U.S.C. § 1997e(a).” Steele v. Fed.

Bureau of Prisons, 355 F.3d 1204, 1206 (10th Cir. 2003). The Supreme Court has

held that the exhaustion requirement is “mandatory for all inmate suits about

prison life.” Id. at 1207 (quoting Porter v. Nussle, 534 U.S. 516, 524 (2002))

(internal quotation marks omitted). M oreover, we have held that the prisoner

bears the burden of pleading exhaustion. “To ensure compliance with [§

1997e(a)], a prisoner must provide a comprehensible statement of his claim and

also either attach copies of administrative proceedings or describe their

disposition with specificity.” Id. at 1211. W e have noted, however, that

      [t]here will be cases . . . in which the correct resolution of an
      exhaustion issue will not become apparent during the district court’s
      screening process. For instance, a prisoner may allege exhaustion
      and either attach ambiguous documents arising from the grievance
      process or submit a misleading declaration. If the case is not
      otherwise subject to dismissal on its face as frivolous, malicious or
      because it fails to state a claim upon which relief may be granted, or
      seeks monetary relief from a defendant who is immune from such
      relief, the case should go forward.

Id. (internal quotations omitted).

      W e review de novo the district court’s finding that M r. Hunt failed to

exhaust administrative remedies. See Jernigan v. Stuchell, 304 F.3d 1030, 1032

(10th Cir. 2002). M r. Hunt submitted documentation to the district court showing

he had filed two separate grievances with the DOC and pursued each grievance

                                         -3-
through the four required phases. See Colorado Dep’t of Corr., Admin.

R egulation 850-04, G rievance Procedure (August 1, 2003). Reading the two

grievances together, M r. Hunt claimed that (1) the 2001 psychiatric evaluation

used to designate him a sex offender in need of treatment was unjust and biased;

(2) his repeated requests for an updated evaluation have been denied or ignored;

(3) he was improperly terminated from sex offender treatment for refusing to

admit he was a sex offender; (4) his requests to be readmitted to sex offender

treatment or some alternative form of treatment have been denied or ignored; and

(5) as a result he has been improperly denied parole and remains incarcerated

beyond the expiration of his sentence. See Rec., doc. 9 at 17-27. At one point in

the grievance process, M r. Hunt expressly stated that the denial of “the required

programming is [an] illegal violation of my civil rights.” Id. at 23.

      M r. Hunt obtained final administrative responses to both of his grievances. 2

The responses stated he had failed to establish that the evaluation leading to his

classification as a sex offender w as biased or inaccurate. Id. at 22. They said he

could obtain an outside evaluation, but only with the permission of the mental

health department and only if he paid for it himself. Id. The responses further

asserted M r. Hunt’s treatment had not been improperly terminated, he had not




      2
       Both of the final “step three grievance” responses stated as follows: “Your
request for relief is denied. This is the final administrative response in this matter
and you have exhausted your administrative remedies.” Rec., doc. 9 at 22 and 27.

                                         -4-
shown that he met the criteria for readmission, and he would only be readmitted

when he met those criteria. Id. at 27.

      The documentation of the two completed grievance processes supports M r.

Hunt’s assertion that he exhausted all available remedies as to his claims that the

2001 psychiatric evaluation used to designate him as a sex offender was biased

and unjust and that the DOC refused to reevaluate him. Furthermore, the

documentation supports M r. Hunt’s assertion that he exhausted all available

remedies as to his claims that his sex offender treatment was improperly

terminated and his requests for readmittance were improperly denied. The

documentation also reveals M r. Hunt claimed that but for his erroneous

classification as a sex offender, he would have been released from incarceration

upon the expiration of his sentence or, in the alternative, that but for the improper

termination of his sex offender treatment he would have been paroled. In other

words, the various due process claims identified by the district court all arise

from M r. Hunt’s undisputably exhausted claims that defendants unfairly classified

him as a sex offender or, in the alternative, improperly terminated his treatment

and refused to readmit him.

      W e thus disagree with the district court’s characterization of M r. Hunt’s

claims as raising specific due process issues not exhausted below. See M cAlphin

v. Toney, 375 F.3d 753, 755 (8th Cir. 2004) (disagreeing with district court’s

characterization of prisoner’s complaints as alleging multiple claims and

                                          -5-
reversing court’s dismissal for failure to exhaust administrative remedies).

Although M r. Hunt must exhaust all claims before filing suit in federal court, he

need not exhaust all legal arguments. See Johnson v. Johnson, 385 F.3d 503, 517-

19 (5th Cir. 2004); Burton v. Jones, 321 F.3d 569, 575 (6th Cir. 2003). He has

satisfied the former requirement as to his due process claims. M oreover, we have

consistently stated that

      [a] pro se litigant’s pleadings are to be construed liberally and held
      to a less stringent standard than formal pleadings drafted by lawyers.
      W e believe that this rule means that if the court can reasonably read
      the pleadings to state a valid claim . . . it should do so despite the
      plaintiff’s failure to cite proper legal authority, his confusion of
      various legal theories, his poor syntax and sentence construction, or
      his unfamiliarity with pleading requirements.

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). In determining whether a

pro se prisoner has exhausted his administrative remedies, we believe the same

principle of liberality should apply. Accordingly, we conclude that M r. Hunt

presented comprehensible due process claims and provided documentation that he

exhausted those claims. The district court erred in dismissing them.

      W e take a slightly different approach regarding M r. Hunt’s Eighth

Amendment claim, which the district court also dismissed for failure to exhaust

administrative remedies. W e hold dismissal of this claim was proper, but on

different grounds than articulated by the district court. See United States v.

White, 326 F.3d 1135, 1138 (10th Cir. 2003) (affirming district court decision on

other grounds supported by record); Duncan v. Gunter, 15 F.3d 989, 991 (10th

                                         -6-
Cir. 1994) (same). Because M r. Hunt’s Eighth Amendment claim failed to state a

claim upon which relief can be granted, dismissal is appropriate. See 42 U.S.C. §

1997e(c)(2) (claim may be dismissed for failure “to state a claim upon which

relief may be granted” “without first requiring the exhaustion of administrative

remedies”).

      In his complaint, M r. Hunt asserted that he has a “right to qualified

treatment for his sex offender behavior” and that defendants’ failure to provide

him with treatment was a result of deliberate indifference. See Rec., doc. 9 at 3.

To state an Eighth Amendment claim for failure to provide treatment and

deliberate indifference, however, M r. Hunt must show that he has serious medical

needs or that he suffers from a serious mental disorder. See Riddle v. M ondragon,

83 F.3d 1197, 1204 (10th Cir. 1996) (“[T]he mere fact that the plaintiffs are

convicted sexual offenders does not mean that they have psychological disorders

or that they are in need of psychiatric treatment.”) (citation omitted); see also id.

at 1203-04. M r. Hunt does not assert that he has a serious medical need for

treatment or that he suffers from a serious mental disorder. W hile M r. Hunt does

argue he wants sex offender treatment, it is not because he claims he suffers from

a mental disorder, serious or otherwise. Rather, his stated reason for needing

treatment is to satisfy parole requirements. Simultaneously, M r. Hunt claims he

has been erroneously labeled a sex offender and ordered to undergo treatment.

His repeated requests for a psychiatric evaluation are not for the purpose of

                                          -7-
receiving treatment for a mental disorder, but rather for the purpose of removing

himself entirely from the sex offender program.

      In sum, we conclude M r. Hunt failed to state an Eighth Amendment claim

upon which relief may be granted. Accordingly, we VAC ATE the district court’s

ruling on this claim and R EM A ND for dismissal with prejudice. As to his due

process claims, we REV ER SE the district court’s dismissal for failure to exhaust

and R EM AN D for further proceedings. M r. Hunt’s motion to pay the appellate

filing fee in partial payments is GR ANTED . He is reminded that he is obligated

to continue making partial payments until the entire fee is paid.

                                       ENTERED FOR THE COURT

                                       Stephanie K. Seymour
                                       Circuit Judge




                                        -8-